DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-14 and 16, 18-20 are allowable. The restriction requirement between species , as set forth in the Office action mailed on 06/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species B is withdrawn.  Claims 15 and 17 , directed to species B is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter/Reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the forming results in no sidewall spacer of the spacer material formed along a second vertical component sidewall of the trench, the second vertical component sidewall facing the first vertical component sidewall; removing a portion of the layer of dielectric material from a space in the trench that is directly over a bottom portion of the trench, wherein at least a portion of the space is not located directly beneath the sidewall spacer during the removing, wherein the sidewall spacer prevents a second portion of the layer of dielectric material located directly under the sidewall spacer from being removed during the removing; forming a control terminal structure from a control terminal material that is deposited over the wafer, the control terminal structure including a portion located in the space, the control terminal structure is for a transistor formed on the wafer; wherein the transistor includes a field plate that includes at least a portion of the sidewall spacer”, in the combination required by the claim.
Regarding claim 2, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the forming 
Regarding claim 6, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the forming results in no sidewall spacer of the spacer material formed along a second vertical component sidewall of the trench, the second vertical component sidewall facing the first vertical component sidewall; removing a portion of the layer of dielectric material from a space in the trench that is directly over a bottom portion of the trench, wherein at least a portion -3-82160299US01 of the space is not located directly beneath the sidewall spacer during the removing, wherein the sidewall spacer prevents a second portion of the layer of dielectric material located directly under the sidewall spacer from being removed during the removing; forming a control terminal structure from a control terminal material that is deposited over the wafer, the control terminal 
Regarding claim 11, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “patterning the layer of first material to form a third vertical component sidewall of the first material that extends into the trench, the third vertical component sidewall facing the first vertical component sidewall;  - 19-82160299US01 forming a sidewall spacer of a spacer material along the third vertical component sidewall in the trench over a layer of dielectric material in the trench, wherein the forming results in no sidewall spacer of the spacer material being formed along the first vertical component sidewall,” and “the layer of dielectric material located directly under the sidewall spacer from being removed during the removing, the space is located directly laterally between the first vertical component sidewall and the second portion” in the combination required by the claim. 
Regarding claim 19, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the second vertical component sidewall has a height greater than the first vertical component sidewall, forming a dielectric layer at least along the bottom portion and along the first vertical component sidewall;  - 21 -82160299US01depositing a layer of spacer material over the wafer including in the trench; anisotropically etching the spacer material to leave a sidewall spacer of the spacer material along the second vertical component sidewall wherein no sidewall spacer of spacer 
Claims 3-5, 7-10, 12 – 18 and 20 are allowed by virtue of their dependencies on claims 1, 2, 6, 11 and 19 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Verma et al. [US 2014/0021534 A1] discloses a method for forming a transistor device with a sidewall spacer of a spacer material along a first vertical component sidewall in a trench of a wafer over a layer of dielectric material in the trench, wherein the forming results in no sidewall spacer of the spacer material formed along a second vertical component sidewall of the trench, the second vertical component sidewall facing the first vertical component sidewall. Verma et al. does not disclose the transistor includes a field plate that includes at least a portion of the sidewall spacer.

Denison et al. [US 2009/0256212 A1] discloses a transistor includes a drift region  in the surface layer having a first dopant type, a field dielectric  in or on a portion of said surface layer, and a body region of a second dopant type  within the drift region. Denison et al. does not disclose the transistor includes a field plate that includes at least a portion of the sidewall spacer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891